DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed May 17th 2022 has been entered. Claims 8, 11, & 12-14 have been amended. Claims 1-7, 9, & 15-20 have been canceled. Claims 8 & 10-14 remain pending. 
Response to Arguments
Applicant argues that as amended, Uber fails to disclose controlling the piston to oscillate over a predefined interval distance that does not exceed a predefined distance from the first end or from the second end of the cylinder upon receiving a position signal of piston position with respect to the cylinder. The examiner agrees and the previous 102 rejection of independent claim 8 has been withdrawn, however upon further consideration a new ground(s) of rejection is made in view of Uber/ Duchman/ Govari.
Claim Rejections - 35 USC § 103
Claims 8, 10, 11, 13, & 14 are rejected under 35 U.S.C. 103 as being unpatentable over Uber et al. (US 20150051487 A1) in view of Duhon et al.( US 20020198496 A1) and Govari (US 20170191904 A1), hereinafter Uber in view of Duhon and Govari.
Regarding claim 1, Uber discloses a method for pumping a fluid in a pump comprising a cylinder ([0032] & [0036]; Figure 2-4A—element 202) having first and second ends ([0050]; Figure 4A—element 406 & 408) and comprising first and second inlet-outlet ports for alternately in-taking a fluid to the cylinder and outputting the fluid from the cylinder by each of the first and second inlet-outlet ports ([0039], [0041], [0048], [0049], & [0051]; Figure 2-4A—element 208, 212, 210, & 214); 
the method comprising the steps of: moving a piston within the cylinder between the first and second ends of the cylinder in a first direction at a selected speed so as to pump the fluid through the first and second inlet-outlet ports ([0048]; Figure 4A—element 204; piston 204 ascends and pump chamber 302 is filled); and moving the piston in a second opposite direction to the first direction at a selected speed between the first end and the second end ([0048]; Figure 4A—element 204; piston 204 descends and pump chamber 300 is filled and chamber 302 is evacuated).
Uber does not disclose receiving position signals of piston position with respect to the cylinder; when the piston is within a predefined distance from the first end or the second end of the cylinder, controlling the piston to oscillate over a predefined interval distance that does not exceed a predefined distance from the first end or from the second end of the cylinder; and upon receiving a control signal, controlling the piston to move in a second opposite direction to the first direction at a selected speed between the first end and the second end.
Duhon teaches a method for pumping fluid, the pump comprising a piston ([0062]; Figure 1—element 20), and a controller for driving the piston ([0063]; Figure 1—element 10), the method including receiving position signals of piston position with respect to the cylinder ([0100] & [0102]; a pair of forward and reverse limit sensors sense the end limit positions of the syringe piston); when the piston is within a predefined distance from the first end or the second end of the cylinder, controlling the piston to oscillate over a predefined interval distance that does not exceed a predefined distance from the first end or from the second end of the cylinder ([0100] & [0102]; computer receives feedback signals from forward and reverse limit sensors 162 & 164; when the piston reaches its forward limit position, no further forward movement is permitted, similarly when the piston has reached its reverse limit sensor no further reverse movement is permitted). 
A person of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to modify the medical pump, as disclosed by Uber, to include the teachings of Duhon, as described above, as both references and the claimed invention are directed toward medical pumps. As disclosed by Duhon, when the piston reaches the forward limit position, no further forward movement of the piston is permitted, and when the piston reaches the reverse limit position, no further reverse movements are permitted ([0100] & [0102]) allowing the piston to be moved back and forth between end positions, without allowing the piston to further movement past the end positions; Duhon additionally discloses the controller and sensors allow for redundant active decision-making capability ([0015]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the medical pump, as disclosed by Uber, to include the teachings of Duhon, as described above, as such a modification would provide sensors that can detect when the piston reaches the end zone allowing the piston to be reversed in direction, and provide for active-decision making capabilities. 
Govari teaches a method for pumping fluid in a medical procedure, the pump comprising a body comprising a right side ([0045]; Figure 2—element 76A & 78) comprising an irrigation compartment ([0045]; Figure 2—element 77) and a left side ([0045]; Figure 2—element 76B & 80) comprising a left irrigation compartment ([0045]; Figure 2—element 79)and a reciprocating means ([0045]; Figure 2—element 76), wherein the reciprocating means is controlled to move in a first position ([0056]; Figure 2—element 76 & 78) upon receiving a control signal ([0057]; Figure 2—element 56; when ablation procedure starts module sends a command to activate pump motor), controlling the piston to move in a second opposite direction to the first direction at a selected speed between the first end and the second end ([0057]; Figure 2—elements 76 & 80; reciprocating means is then moved toward the left wall 80 to dispense fluid).
A person of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to modify the method of pumping a fluid, as disclosed by Uber, to include the teachings of Govari, as described above, as both references and the claimed invention are directed toward methods of pumping fluids. As disclosed by Govari, the oscillation of the reciprocating means allows for continuous flow of irrigation into the distal end during an ablation procedure, and allows for delivering irrigation fluid with tight flow control according to the irrigation flow specification of the ablation procedure ([0060]), additionally when the ablation procedure begins the reciprocating means is translated to the opposite side in order to deliver fluid ([0057]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of pumping a fluid, as disclosed by Uber, to include the teachings of Govari, as described above, as such a modification would allow for fluid to be delivered when the ablation procedure begins, and allows for delivering irrigation fluid with tight flow control according to the irrigation flow specification of the ablation procedure.
Regarding claim 10, Uber in view of Duhon and Govari disclose all of the limitations of claim 8, as described above. 
Uber further discloses irrigating tissue with the fluid during a medical procedure ([0033]-[0035]) by coupling at least one of the first and second inlet- outlet ports ([0043]; Figure 2—element 208, 210, 212, & 214) to a fluid reservoir via a first pipe ([0046]; Figure 1—element 108), and to a catheter via a second pipe ([0034], [0035] & [0044]; Figure 1—element 110).
Regarding claim 11, Uber in view of Duhon and Govari disclose all of the limitations of claim 10, as described above. 
Uber does not disclose wherein the medical procedure comprises tissue ablation by the catheter, and the control signal indicative of the tissue ablation.
Govari further teaches wherein the medical procedure comprises tissue ablation by the catheter, and the control signal indicative of the tissue ablation ([0057]; Figure 2—element 56).
A person of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to modify the method of pumping a fluid, as disclosed by Uber, to include the teachings of Govari, as described above, as both references and the claimed invention are directed toward methods of pumping fluids. As disclosed by Govari, the oscillation of the reciprocating means allows for continuous flow of irrigation into the distal end during an ablation procedure, and allows for delivering irrigation fluid with tight flow control according to the irrigation flow specification of the ablation procedure ([0060]), additionally when the ablation procedure begins the reciprocating means is translated to the opposite side in order to deliver fluid ([0057]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of pumping a fluid, as disclosed by Uber, to include the teachings of Govari, as described above, as such a modification would allow for fluid to be delivered when the ablation procedure begins, and allows for delivering irrigation fluid with tight flow control according to the irrigation flow specification of the ablation procedure.
Regarding claim 13, Uber in view of Duhon and Govari disclose all of the limitations of claim 8, as described above. 
Uber further discloses wherein the selected speed comprises a constant speed ([0053]; the piston within the intermediate section (Figure 4A—element 404) is moved at a first piston speed, around 0.01 to 2 inches per second).
Regarding claim 14, Uber in view of Duhon and Govari disclose all of the limitations of claim 8, as described above. 
Uber further discloses wherein the selected speed comprises a variable speed ([0052]; the piston can be accelerated in the top and bottom zones to a second speed greater than the first speed in the intermediate section).  
Claim 12 is  rejected under 35 U.S.C. 103 as being unpatentable over Uber in view of Duhon Govari and Gallardo (US 20130030426 A1).
Regarding claim 12, Uber in view of Duhon and Govari disclose all of the limitations of claim 11, as described above. 
Uber further discloses the relationship between piston speeds and flow rates ([0052] & [0095]; Figure 9A & 9B—elements 911, 913, 997; the piston can be accelerated to a second speed greater than a first speed such that the output from the first and second fluid outlets 212 & 214 (e.g. flow rate) is increased).
Gallardo teaches an irrigation pump and ablation method ([0036]; Figure 2), wherein tissue ablation comprises positioning the catheter at a first and second ablation sites ([0037], [0072], & [0073]) and controlling the piston to: (a) move at a first selected speed when the catheter is positioned at the first ablation site ([0037] & [0071]; Figure 11; electrodes can be positioned in target tissue and energized to form a plurality of lesions, the RF generator then activates the irrigation pump’s motor control to supply electrodes with fluid at rates suitable for cooling for example “linear ablation” rates ), and (b) move at a second, different, selected speed when the catheter is positioned at the second ablation site ([0037], [0073]; Figure 11; if a touch up of a broken or incomplete lesion is desired the catheter can be repositioned such that the tip electrode T forms additional focal lesions, with electrodes energized the irrigation pump signals the motor control of pump to provide fluid flow at “Focal ablation”).
A person of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to modify the fluid pumping method and ablation procedure, as disclosed by Uber in view of Duchman and Govari, to include the further teachings of Gallardo, as all references and the claimed invention are directed toward methods of pumping fluid and fluid flow control. As disclosed by Gallardo, different fluid flow rates should be applied to electrodes, for example fluid should be delivered at a higher flow rate to ablating electrodes, while fluid should be delivered at a lower flow rate to nonablating electrodes to minimize fluid load on the patient while flushing the electrode irrigation apertures ([0007]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the fluid pumping method and ablation procedure, as disclosed by Uber in view of Duchman and Govari, to include the further teachings of Gallardo, as such a modification would provide for different fluid rates to be delivered depending on electrode status to minimize fluid load on the patient while flushing the electrode irrigation apertures. 
Conclusion
Accordingly, claim 8 & 10-14 are rejected.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARINA D TEMPLETON whose telephone number is (571)272-7683. The examiner can normally be reached M-F 7:30am to 5:00pm EST; alt. Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.D.T./Examiner, Art Unit 3794                                                                                                                                                                                                        
/JOSEPH A STOKLOSA/Supervisory Patent Examiner, Art Unit 3794